DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s reply, filed 10/19/2021, with respect to the rejections of claims 1-19 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kyrtsos et al. (US 5555503), Preissler (US 2020/0384987), and Jules et al. (US 9925662).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The claim recites, in part, “receive, via the user interface, fourth input selecting a second route tolerance greater than the first route tolerance for a portion of the first route allowing trucks to pass in opposite directions” (emphasis added). This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 
The specification as-filed states that “[the] operator can also indicate the maximum deviation from these trajectories in the form of a single or a set of separation distances” ([0016]). The specification additionally states that the operator can “[add] and modify passing areas to the trajectory” ([0045]) and “[add] and modify the allowed driving envelope” ([0046]), but does not state that the operator inputs a route tolerance greater than the original route tolerance. 
As such, the subject matter of the claim was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites “wherein one or more processing modules are configured to determine” in line 4. Claim 7 depends from claim 1, which also recites one or more processing modules. As such, it is unclear in claim 7 if the referenced “one or more processing modules” are the same as the “one or more processing modules” previously recited in claim 1 or not. Appropriate clarification is required. 
Should Applicant desire the elements to be the same, Examiner suggests using the article “the” in claim 7. 

Regarding claim 12, the claim recites “a second route” in line 3. Claim 12 depends from claim 10, which also recites “a second route” in line 4. As such, it is unclear if the “second route” recited in claim 12 is the same as the “second route” recited in claim 10 or not. Appropriate clarification is required. 
Should Applicant desire the elements to be the same, Examiner suggests using the article “the” in claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos et al. (United States Patent No. 5555503) [hereinafter “Kyrtsos”] in view of Preissler (United States Patent Application Publication No. US 2020/0384987 A1) and Jules et al. (United States Patent No. US 9925662 B1) [hereinafter “Jules”].

Regarding claim 1, Kyrtsos teaches a system for a mining autonomous truck (vehicle 102; see Col. 15, lines 45-50, and Col. 17, lines 38-60, and Figure 3), the system comprising:
one or more perception sensors mounted on the autonomous truck and configured to detect road features (multi-line scanner 3804 and/or laser 404);
a drive-by-wire kit installed in the autonomous truck (see at least Col. 74, line 50 to Col. 79, line 22);
a user interface configured to receive route planning input from one or more operators (see Col. 53, line 65 to Col. 56, line 25);
a database (see Col. 53, line 65 to Col. 56, line 25); and
one or more processing modules operatively coupled to the one or more perception sensors, the drive-by-wire kit, the user interface, and the database (see Figure 43 and Col. 74, line 50 to Col. 79, line 22).


Kyrtsos teaches the operator can manually drive a route while the system stores and learns the route, and the operator can later select that route for the autonomous vehicle to autonomously follow (see Col. 53, line 65 to Col. 56, line 25), but does not explicitly specify this process in the manner of the claim limitations noted above. 
Preissler also generally teaches a system and method for training a vehicle to follow a previously manually driven route (see Abstract). Preissler teaches the system includes a user interface to accept operator input (display 103; see [0028]). Preissler teaches the control device 104 of the vehicle 100 records a first route of the vehicle as the vehicle is manually driven from a first location to a second location, detecting and recording features of the road and environment during the route (see [0005]-[0009] and [0029]-[0030]). Preissler further teaches the control device receives input from the operator via the user interface to define a route tolerance of allowable deviations along the recorded route (see [0011] and [0030]-[0033]). Preissler teaches the control device then further receives input for the vehicle to follow the recorded route within the route tolerance and controls the vehicle to do so (see [0014] and [0035]). Preissler teaches this advantageous system allows for the automated control of a vehicle within safe limits and to avoid obstacles without requiring the cancellation of the automated control (see at least [0006]). 


The combination of Kyrtsos and Preissler further does not expressly teach the one or more processing modules receive, via the user interface, first input to initiate the learning phase and second input to stop the learning phase. Preissler is silent as to how the control device 104 determines the start and end of the learning phase. 
Jules also generally teaches systems and methods for training a robot to learn and replay a desired path (see Abstract). Jules teaches the system receives user input to indicate a start of path training and an end of path training (block 602; see at least Col. 15, lines 4-22). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kyrtsos and Preissler so as to receive, via the user interface, first input to initiate the learning phase and second input to stop the learning phase, in view of Jules, as Jules teaches doing so allows the user to accurately define the start and end points of the training path. 

Regarding claim 4, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to classify, based on data from the one or more perception sensors, road portions along the first route as drivable or non-drivable (see [0030]-[0034] and Figures 6-7 of Preissler; see also Col. 66, line 30 to Col. 70, line 12 of Kyrtsos).

Regarding claim 6, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are configured to control the autonomous truck to follow the first route (see Col. 53, line 65 to Col. 56, line 25 of Kyrtsos and [0014] and [0035] of Preissler); re-detect, via the one or more perceptions sensors, the one or more road features along the first route, and determine a location of the autonomous truck based at least in part on the re-detected road features (see [0008]-[0009] of Preissler; see also Col. 23, lines 62-67 and Col. 66, line 30 to Col. 70, line 12 of Kyrtsos). 

Regarding claim 7, the combination of Kyrtsos, Preissler, and Jules further teaches one or more navigation sensors mounted on the autonomous truck and configured to detect a location of the autonomous truck, wherein one or more processing modules are configured to determine the location of the autonomous truck based on the re-detected road features supplemented by data from the one or more navigation sensors, and the one or more navigation sensors comprises a global position system or an inertial measurement unit (see Col. 23, line 17 to Col. 31, line 52 and Col. 66, line 30 to Col. 70, line 12 of Kyrtsos; see also [0008]-[0009] of Preissler). 

Regarding claim 8, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to receive, via the user interface, fourth input selecting a second route tolerance greater than the first route tolerance for a portion of the first route allowing trucks to pass in opposite directions (see Figures 5-7 of Preissler, whereby the route tolerance is 

Regarding claim 9, the combination of Kyrtsos, Preissler, and Jules further teaches a communications system, wherein the one or more processing modules are further configured to send, via the communication system, data to another autonomous truck regarding the first route or the detected road features (communication channel 618 of Kyrtsos; see Col. 24, lines 1-15, Col. 46, lines 7-14, Col. 53, line 65 to Col. 56, line 25 of Kyrtsos; see also global object map 4004 of Kyrtsos). 

Regarding claim 10, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to: receive, via the user interface, fifth input to initiate another learning phase; detect, via at least the one or more perception sensors, a second route of the autonomous truck as the autonomous truck is manually driven from the first location; detect, via the one or more perception sensors, one or more additional road features along the manually-drive second route; store, in the database, data regarding the detected second route and the detected one or more additional road features; receive, via the user interface, sixth input to stop the another learning phase; and receive, via the user interface, seventh input to select the first route stored in the database for subsequent control (see the rejection of claim 1 above; note that the methodology can be repeated as many times as desired to build the database of previously-driven routes, from which the operator may select any for control, as taught by Kyrtsos in at least Col. 53, line 65 to Col. 56, line 25).

Regarding claim 11, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to: receive, via the user interface, eighth input to select a first segment from the stored first route and a second segment from the stored second route, and 

Regarding claim 12, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to store, in the database, data regarding a second route and detected one or more additional road features along the second route, the data being acquired by a vehicle separate from the autonomous truck; receive, via the user interface, eighth to select the stored second route; and control, via the drive-by-wire kit, the autonomous truck to follow the second route (see Col. 24, lines 1-15, Col. 46, lines 7-14, Col. 53, line 65 to Col. 56, line 25 of Kyrtsos, whereby routes and the detected features from any number of connected vehicles are stored together and accessible to an operator for control; see also global object map 4004 of Kyrtsos).

Regarding claim 13, the combination of Kyrtsos, Preissler, and Jules further teaches the autonomous truck comprises a dump truck (see Figure 3 of Kyrtsos). 

Regarding claim 14, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to determine, after receiving the second input and prior to the control, updated traversable areas along the first route (see [0030]-[0034] and Figures 5-7 of Preissler; see also Col. 66, line 30 to Col. 70, line 12 of Kyrtsos).

Regarding claim 15, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to pause control when the selected first route 

Regarding claim 16, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to alert, via the user interface, when the selected first route tolerance infringes on non-traversable areas (see [0016] and [0035] of Preissler; see also Col. 82, lines 25-52 and Col. 86, lines 1-6 of Kyrtsos).

Regarding claim 17, the combination of Kyrtsos, Preissler, and Jules further teaches a communication system configured to share data regarding detected road features and routes with a ground station (communication channel 618 of Kyrtsos; see Col. 24, lines 1-15, Col. 46, lines 7-14, Col. 53, line 65 to Col. 56, line 25 of Kyrtsos; see also global object map 4004 of Kyrtsos).

Regarding claim 18, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are further configured to receive, via the user interface, fourth input manually editing at least a portion of the first route (see [0030] of Preissler and Col. 53, line 65 to Col. 56, line 25 of Kyrtsos). 

Regarding claim 19, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are configured to classify based at least in part on one or more physical characteristics of the autonomous truck (see [0034] of Preissler; see also Col. 57, line 45 to Col. 58, line 52 of Kyrtsos). 

Regarding claim 20, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more processing modules are configured to control the autonomous truck such that the autonomous truck deviates from the first route within the selected first route tolerance to avoid an obstacle (see [0005]-[0016] and [0029]-[0035] of Preissler; see also Col. 66, line 30 to Col. 72, line 18 of Kyrtsos).

Regarding claim 21, the combination of Kyrtsos, Preissler, and Jules further teaches the one or more perception sensors comprises a ranging sensor (range data 416 of Kyrtsos; see Col. 45, lines 50-51).

Regarding claim 22, the combination of Kyrtsos, Preissler, and Jules further teaches the stored data regarding the detected first route includes poses and location of the autonomous truck (see Col. 47, lines 39 to Col. 48, line 62 of Kyrtsos, specifically the recited “postures”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lewis et al. (US 2015/0285650 A1) generally teaches:
A system and method for guided navigation of a mining vehicle are presented. A position sensor is mounted to a haul truck. The position sensor is configured to identify a position of the haul truck. A navigation aid is configured to identify a target destination for the haul truck, calculate a path including the target destination, and use the position sensor to monitor a progress of the haul truck along the path. A user interface is configured to display at least a portion of the path to an operator of the haul truck.

Diessner (US 2017/0253237 A1) generally teaches:
A vehicle parking system of a vehicle includes a plurality of exterior viewing cameras and a control having an image processor operable to process image data captured by the cameras. The vehicle parking system learns a path of travel from a drop off location to a parking location during a learning maneuver that includes a driver driving the vehicle from the drop off location to the parking location. The control, upon the driver exiting the vehicle when the vehicle is positioned at the drop off location and at least in part responsive to the learned path of travel, controls the vehicle to autonomously drive the vehicle from the drop off location to the parking location. The control, responsive at least in part to image processing by the image processor of image data captured by at least one of the cameras, parks the vehicle at the parking location.

Lee et al. (US 2011/0029238 A1) generally teaches:
A navigation method, which is applied to a satellite navigation apparatus, includes: determining whether the satellite navigation apparatus is in a free-run mode; and, when the satellite navigation apparatus is under the free-run mode, recording a route, which the satellite navigation apparatus passes through, in a database for the use of route planning of the satellite navigation apparatus in a navigation mode.

Vicenti (US 2016/0271795 A1) generally teaches:
A method includes maneuvering a robot in (i) a following mode in which the robot is controlled to travel along a path segment adjacent an obstacle, while recording data indicative of the path segment, and (ii) in a coverage mode in which the robot is controlled to traverse an area. The method includes generating data indicative of a layout of the area, updating data .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669